82296: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-15258: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 82296


Short Caption:CASTL VS. PENNYMAC HOLDINGS, LLCCourt:Supreme Court


Related Case(s):71990, 71990-COA


Lower Court Case(s):Clark Co. - Eighth Judicial District - A742267Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantTracy Lee CastlByron E. Thomas
							(Law Offices of Byron Thomas)
						


RespondentPennyMac Holdings, LLCElizabeth E. Aronson
							(Maurice Wood)
						Jamie K. Combs
							(Former)
						
							(Akerman LLP/Las Vegas)
						Rex D. Garner
							(Former)
						
							(Akerman LLP/Las Vegas)
						Aaron R. Maurice
							(Maurice Wood)
						Ariel E. Stern
							(Akerman LLP/Las Vegas)
						Natalie L. Winslow
							(Akerman LLP/Las Vegas)
						Brittany Wood
							(Maurice Wood)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


08/11/2022OpenStatus ReportOther





Docket Entries


DateTypeDescriptionPending?Document


01/08/2021Filing FeeFiling Fee Paid. $250.00 from Tracy Lee Castl.  Money Order no. 19-206871025. (SC)


01/08/2021Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day. (SC)21-00562




01/08/2021Notice/OutgoingIssued Notice Regarding Deadlines. (SC)21-00564




01/28/2021Transcript RequestFiled Appellant's Certificate of No Transcript Request. (SC)21-02669




01/29/2021Order/ProceduralFiled Order Directing Transmission of Record. Record on Appeal due: 30 days. (SC)21-02849




02/01/2021Notice/IncomingFiled Respondent's Notice of Appearance for Jamie K. Combs. (SC)21-03052




02/02/2021Record on Appeal DocumentsFiled Record on Appeal. A-16-742267-C. Via FTP. Vols. 1-6. (SC)21-03200




02/10/2021Notice/IncomingFiled Respondent's Notice of Disassociation of Rex D. Garner, Esq. (SC)21-03957




02/10/2021Notice/IncomingFiled Respondent's Notice of Appearance for Natalie L. Winslow. (SC)21-04027




04/19/2021MotionFiled Proper Person Motion to Enlarge Time to File Docketing Statement. (SC)21-11201




04/28/2021Order/ProceduralFiled Order Granting Motion. Appellant's pro se motion for an extension of time to file the docketing statement is granted. The clerk shall file the docketing statement received on April 19, 2021. (SC)21-12128




04/28/2021Docketing StatementFiled Proper Person Docketing Statement Civil Appeal. (SC)21-12129




04/28/2021Notice/IncomingFiled Respondent's Notice of Change of Address for Maurice Wood Law firm. (SC)21-12152




05/13/2021MotionFiled Proper Person Appellant's Motion for Extension of Time to File Opening Brief. (SC)21-13857




05/24/2021Order/ProceduralFiled Order Granting Motion. Appellant's opening brief due: August 9, 2021. (SC)21-14809




05/27/2021Notice/IncomingFiled Respondent's Notice of Disassociation of Jamie K. Combs, Esq.(SC)21-15188




08/12/2021MotionFiled Proper Person Motion for an Extension of Time to File Opening Brief. (SC)21-23475




08/17/2021MotionFiled Respondent's Opposition to Second Motion for Extension of Time to File Opening Brief. (SC)21-24034




08/26/2021MotionFiled Proper Person Appellant's Reply to Respondent's Opposition to Appellant's Motion for Extension of Time to File Opening Brief. (SC)21-24857




09/03/2021Order/ProceduralFiled Order Denying Motion.  Appellant's Opening Brief or Informal Brief due:  30 days.  (SC)21-25729




10/04/2021Notice/IncomingFiled Notice of Appearance.  Attorney Byron E. Thomas of the Law Offices of Byron Thomas appearing as counsel for appellant.  (SC)21-28450




10/04/2021MotionFiled Appellant's Motion to Extend Time to File Opening Brief.  (SC)21-28451




10/06/2021MotionFiled Respondent's Opposition to Third Motion for Extension of Time to File Opening Brief. (SC)21-28643




10/21/2021Order/ProceduralFiled Order Granting Motion.  Appellant shall have until December 3, 2021, to file and serve the opening brief and any appendix.  (SC)21-30324




12/03/2021MotionFiled Appellant's Motion to Extend Time to File Opening Brief. (SC)21-34620




12/16/2021Order/ProceduralFiled Order. Appellant has filed a fourth motion for an extension of time to file the opening brief. Because it appears that an extension of time is necessary, this court orders as follows.   Appellant's transcript request form due: 7 days. Appellant's opening brief due: January 28, 2022. (SC)21-35899




12/23/2021Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 9/8/20; 9/9/20 and 9/10/20. To Court Reporter: Angie Cavillo. (SC)21-36695




02/14/2022MotionFiled Appellant's Motion to Extend Time to File Opening Brief. (SC)22-04852




02/16/2022MotionFiled Respondent's Opposition to Appellant's Fifth Motion for Extension of Time to File Opening Brief. (SC)22-05205




02/22/2022Order/ProceduralFiled Order Denying Motion.  Appellant has untimely filed a fifth motion for an extension of time (30 days) to file the opening brief.  The motion is denied.  Appellant shall have 7 days from the date of this order to file and serve the opening brief and appendix.  (SC)22-05676




03/01/2022MotionFiled Appellant's Motion to Extend Time to File Opening Brief and for the Court to Reconsider the Denial of the Fifth Request. (SC)22-06633




03/07/2022MotionFiled Respondent's Opposition to Appellant's Sixth Motion for Extension of Time to File Opening Brief. (SC)22-07114




03/10/2022Order/ProceduralFiled Order Denying Motion. Appellant has filed a motion for a sixth extension of time to file the opening brief and for reconsideration of the order denying her motion for a fifth extension of time. The motion is denied.  Appellant shall have 7 days from the date of this order to file and serve the opening brief and appendix. (SC).22-07756




03/17/2022MotionFiled Appellant's Motion to Extend Time to File Opening Brief. (Seventh Request) (SC)22-08593




03/24/2022MotionFiled Respondent's Opposition to Appellant's Seventh Motion for Extension of Time to File Opening Brief. (SC)22-09300




03/29/2022Order/ProceduralFiled Order Denying Motion. Appellant has filed a motion for a seventh extension of time to file the opening brief.  The opposed motion is denied.  Respondent's request to dismiss this appeal is also denied at this time. Appellant's opening brief and appendix due: 7 days. (SC)22-09741




04/07/2022Notice/IncomingFiled Respondent's Notice of Failure to File Opening Brief and Appendix. (SC)22-10876




04/11/2022MotionFiled Appellant's Motion to Extend Time to File Opening Brief (Eighth Request). (SC)22-11246




04/18/2022Order/ProceduralFiled Order.  Appellant's motion for an extension of time and for reconsideration is denied.  Conditional Sanction of $250 or Opening Brief and Any Appendix due: 7 days.  (SC)22-12123




04/27/2022MotionFiled Respondent's Motion to Dismiss Appeal for Appellant's Failure to Timely File Brief and Appendix. (SC)22-13379




05/02/2022Notice/IncomingFiled Appellant's Notice of Proof Payment to Nevada Law Library. (SC)22-13941




05/04/2022Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant's Response to Respondent's Motion to Dismiss due:  May 18, 2022.  (SC)22-14113




05/13/2022Order/DispositionalFiled Order Dismissing Appeal.  "This appeal is dismissed."  This court refers attorney Byron Thomas to the State Bar of Nevada for investigation pursuant to SCR 104-105.  Bar Counsel's Report due:  90 days.  NNP22-AS/EC/KP  (SC)22-15258




06/06/2022Petition/BarFiled Appellant's Petition for  Rehearing. (REJECTED PER NOTICE FILED ON 6/6/22) (SC)22-17938




06/06/2022Notice/OutgoingIssued Notice of Rejection of Filed Document. (SC)22-17951




06/07/2022RemittiturIssued Remittitur.  (SC)22-18086




06/07/2022Case Status UpdateRemittitur Issued/Case Closed.  (SC)


06/24/2022RemittiturFiled Remittitur. Received by District Court Clerk on June 8, 2022. (SC)22-18086





Combined Case View